DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Kidnapping and 10 years for Aggravated Assault concurrently imposed on February 17, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed.
We wish to thank Shaun R. Thompson, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.